Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	The objection to the abstract, set forth in the Non-Final Office Action mailed on 11/24/2022 has been withdrawn because of the amendment filed on 5/02/2022.
3.	The objection to the specification, set forth in the Non-Final Office Action mailed on 11/24/2022 has been withdrawn because of the amendment filed on 5/02/2022.
4.	Applicant’s arguments, see remarks page 9, filed 5/02/2022, with respect to the rejection(s) of Claims 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention have been fully considered as follows:
Applicant’s Argument:
Applicant argues on page 9, regarding amended independent claim 1 and 17 that “In response, claims 1 and 16 are amended to clarify that the relation links, at each determination times, change in the magnetic field with change in the location and in the orientation of the magnetometer derived from the trajectory information.

"Translating" is replaced with "expresses" to avoid any ambiguity.
Accordingly, the Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 112.”

Examiner Response:
Applicant’s arguments, see page 9 (stated above), filed 5/02/2022, with respect to the rejection(s) of Claims 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are not persuasive. The limitation, “trajectory information, matching up, cost function, magnetic field gradient, theoretical estimations” is not clear and which makes the relationship below unclear

    PNG
    media_image1.png
    37
    159
    media_image1.png
    Greyscale

The relation locally expresses at each determination time an equation of a particular derivative of the magnetic field:” is unclear. Is the relation the equation? How the values of the equation for example: a magnetic field vector, a gradient vector are calculated? Without the values of the rotation matrix, magnetic field vector is calculated. How the rotation matrix is calculated is not clear. To make the relation ship clear the limitation cost fact, trajectory information also needs to be clear. Therefore, applicant’s argument is not persuasive. The rejection of claim 1-17 are maintained below. For expedite prosecution examiner proposed some amendment to overcome the rejection. However client did not agree the proposed amendment. Therefore, the rejection is maintained below. See the rejection set forth below.


5.	Applicant’s arguments, see remarks page 9-15, filed 5/02/2022, with respect to the rejection(s) of Claims 1-6 and 9-17 under 35 U.S.C. 103 as being unpatentable over Efrat et al. (Hereinafter "Efrat") in the US Patent Application Publication Number US 20140222409 Al in view of Anderson in the US Patent Application Publication Number US 20140278191 Al have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 13, regarding the amended independent claim 1 that, “Efrat thus fails to disclose a determination of calibration parameters of the magnetometer by minimisation of a cost function involving, for a plurality of determination times, at least said calibration parameters, a measurement of the magnetic field at said determination times, and a relation which links change in the magnetic field with change in the location and in the orientation of the magnetometer derived from the trajectory information at said determination times, wherein the relation locally expresses an equation of a particular derivative of the magnetic field at each determination time:……….”
Applicant argues on page 15, regarding amended independent claim 1 that “Neither Efrat nor Anderson teaches or suggests using a relation related to the change in the magnetic field and change of location and the orientation, involving such things as a gradient vector of the magnetic field, a velocity vector or a rotation matrix as recited in the claims.
As a result, the claimed subject-matter is not obvious in view of Efrat and Anderson.
Accordingly, the Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 103.”

Examiner Response:
Applicant’s arguments, see page 13 and 15 (stated above), filed 5/02/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive. Therefore, the rejection of Claims 1-6 and 9-17 under 35 U.S.C. 103 as being unpatentable over Efrat et al. (Hereinafter "Efrat") in the US Patent Application Publication Number US 20140222409 Al in view of Anderson in the US Patent Application Publication Number US 20140278191 Al has been withdrawn. However, claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 16 recites “the relation locally expresses, at each determination time, an equation of a particular derivative of the magnetic field:

    PNG
    media_image1.png
    37
    159
    media_image1.png
    Greyscale

with 
    PNG
    media_image2.png
    28
    14
    media_image2.png
    Greyscale
 magnetic field vector, 
    PNG
    media_image3.png
    24
    28
    media_image3.png
    Greyscale
 gradient vector of the magnetic field, 
    PNG
    media_image4.png
    29
    16
    media_image4.png
    Greyscale
 a vector of a time derivative of the magnetic field, 
    PNG
    media_image5.png
    21
    16
    media_image5.png
    Greyscale
 a velocity vector representative of a modification of the location of the magnetometer and Ω a rotation matrix representative of a modification of the orientation of the magnetometer.” The limitation is not clear. It is not clear how the equation is derived. Claim does not recite how the gradient vector is calculated and how the equation is calculated from the gradient vector. Gradient vector is related with the cost function and tractor information. Claim also does not recite how the cost function is calculated and how then trajectory information is calculated. Therefore, the claim language is not clear. How the values of the equation for example: a magnetic field vector, a gradient vector are calculated? Without the values of the rotation matrix, magnetic field vector is calculated. How the rotation matrix is calculated is not clear.

 Clarification is required so that the scope of the claim is clear.  

Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 1.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter because of the same reason as stated above.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 16.

Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Regarding claim 7:
Closest prior art of record, Efrat (US 20140222409 A1) in view of Anderson (US 20140278191 A1) do not disclose the limitation cited in claim 7 “also including an acquisition at acquisition times of a plurality of measurements of a gradient of the magnetic field when the magnetometer travels through said set of path positions, and the theoretical estimation of the magnetic field is also determined from a measurement of the gradient of the magnetic field at the preceding determination time” in combination with other limitations recited in claim1, 4, 6, upon which this claim depends. Efrat discloses, “FIG. 1, a system, generally referenced 100, for mapping a magnetic field in a volume of interest, constructed and operative. System 100 includes a magnetic field transmitter 102, a magnetic field detector 104, a freestanding mapping handle 106, a memory 107 and a processor 108 (Paragraph [0036] Line 1-7). Processor 158 estimates the parameters characterizing the magnetic field model according to deviations between the measurements of the magnetic field flux and predictions of the magnetic field flux, at the estimated poses, determined according to the stored magnetic field model (i.e., the magnetic field that is stored in memory 157). Thus, processor 158 estimates a new magnetic field model and stores this new model in memory 157 instead of the previous model. Processor 158 may use the new estimated magnetic field model to re-estimate the poses (i.e., relative to magnetic coordinate system 164) of magnetic field detector 154 and uses these re-estimated poses to re-estimate the parameters characterizing the magnetic field model. Processor 158 may repeat this iterative process for a predetermined number of times or until a desired degree of accuracy is achieved. Processor 158 stores the estimated parameters in memory 157 (Paragraph [0046] Line 5-23)”. Anderson teaches “a method for calibrating an, accelerometer of an electronic device to reduce an error of the accelerometer includes estimating a gravity vector using the accelerometer and a magnetic field vector using a magnetometer at a plurality of times (Paragraph [0006] Line 1-5). A characteristic that is a function of the angle between an estimated gravity vector and an estimated magnetic field vector will be asymmetric as the electronic device moves with a non-zero component of rotation about the world z-axis when a sensor bias error exists. For example, referring to FIGS. 2A and 2B, an estimate gravity vector Z.sub.device and a magnetic field vector MF can be determined from accelerometer data and the respective magnetometer data of a measurement dataset stored in the data store (Paragraph [0039])” but combination of Efrat and Anderson do not disclose including an acquisition at acquisition times of a plurality of measurements of a gradient of the magnetic field when the magnetometer travels through said set of path positions, and the theoretical estimation of the magnetic field is also determined from a measurement of the gradient of the magnetic field at the preceding determination time and it would not have been obvious to one of ordinary skill in the art to include an acquisition at acquisition times of a plurality of measurements of a gradient of the magnetic field when the magnetometer travels through said set of path positions. 


Regarding claim 8:
Closest prior art of record, Efrat (US 20140222409 A1) in view of Anderson (US 20140278191 A1) do not disclose the limitation cited in claim 8 “wherein the theoretical estimation of the measurement of the magnetic field at a determination time is determined from: - a strength of the magnetic field at a reference point, - a gradient of the magnetic field at said reference point, and a difference between the location of the point integral with the magnetometer and the location of the reference point,- the a rotation between the orientation of the point integral with the magnetometer and an orientation at the reference point, the strength of the magnetic field at a reference point and the gradient of the magnetic field at said reference point being determined by minimisation of the cost function,” in combination with other limitations recited in claim1 and 4, upon which this claim depends. Efrat discloses, “FIG. 1, a system, generally referenced 100, for mapping a magnetic field in a volume of interest, constructed and operative. System 100 includes a magnetic field transmitter 102, a magnetic field detector 104, a freestanding mapping handle 106, a memory 107 and a processor 108 (Paragraph [0036] Line 1-7). Processor 158 estimates the parameters characterizing the magnetic field model according to deviations between the measurements of the magnetic field flux and predictions of the magnetic field flux, at the estimated poses, determined according to the stored magnetic field model (i.e., the magnetic field that is stored in memory 157). Thus, processor 158 estimates a new magnetic field model and stores this new model in memory 157 instead of the previous model. Processor 158 may use the new estimated magnetic field model to re-estimate the poses (i.e., relative to magnetic coordinate system 164) of magnetic field detector 154 and uses these re-estimated poses to re-estimate the parameters characterizing the magnetic field model. Processor 158 may repeat this iterative process for a predetermined number of times or until a desired degree of accuracy is achieved. Processor 158 stores the estimated parameters in memory 157 (Paragraph [0046] Line 5-23)”. Anderson teaches “a method for calibrating an, accelerometer of an electronic device to reduce an error of the accelerometer includes estimating a gravity vector using the accelerometer and a magnetic field vector using a magnetometer at a plurality of times (Paragraph [0006] Line 1-5). A characteristic that is a function of the angle between an estimated gravity vector and an estimated magnetic field vector will be asymmetric as the electronic device moves with a non-zero component of rotation about the world z-axis when a sensor bias error exists. For example, referring to FIGS. 2A and 2B, an estimate gravity vector Z.sub.device and a magnetic field vector MF can be determined from accelerometer data and the respective magnetometer data of a measurement dataset stored in the data store (Paragraph [0039])” but combination of Efrat and Anderson do not disclose theoretical estimation of the measurement of the magnetic field at a determination time is determined from: - a strength of the magnetic field at a reference point,  a gradient of the magnetic field at said reference point, and a difference between the location of the point integral with the magnetometer and the location of the reference point, and it would not have been obvious to one of ordinary skill in the art to include the theoretical estimation of the measurement of the magnetic field at a determination time…………. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866